Title: Report on Cornwallis-laurens Exchange, [25 September] 1782
From: Madison, James
To: 


Editorial Note
The origin of the issue of the Cornwallis-Laurens exchange and this committee’s antecedents have been presented in JM to Randolph, 3 September, n. 8. and in Comments and Motion in re Laurens, 19 September 1782, n. 1. On 18 September Congress appointed Ezekiel Cornell, chairman, JM, and John Rutledge a committee to make recommendations concerning the Cornwallis-Laurens exchange (NA: PCC, No. 186, fol. 56). Having temporarily left Philadelphia on or about 19 September in pursuance of his appointment as inspector of contracts for Washington’s army (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (5 vols. to date; Chicago, 1962——)., IV, 210, n. 1), Cornell was replaced as chairman by JM, and Joseph Montgomery was added to the committee on 24 September (NA: PCC, No. 186, fols. 58, 59). Rutledge disagreed with the committee’s recommendation. See Notes on Debates, 22 November 1782.
 
[25 September 1782]
The Committee to whom was referred the letter from Mr. Laurens of the  day  together with a paper inclosed to Congress by Docr. Franklin, submit the following report
That it appears from the papers referred to the Committee that Mr. Laurens did at the time of his discharge from Captivity, authorize an expectation in the British Ministry that Earl Cornwallis should in exchange be absolved from his parole:
That the Minister Plenipo. at the Court of Versailles, in consequence of the representations & request of Mr. Laurens, did by an instrument bearing date the 9th. of June last absolve the said Earl Cornwallis from his parole; reserving however to Congress the confirmation or disapprobation of the measure:
That from a comparative view of the British Prisoners of war now in possession of the U. S. & of Americans Prisoners of war to the British King, there appears little probability that the discharge of Earl. Cornwallis will deprive the U. S. of the means of redeeming any of their Citizens from Captivity:
That on a consideration of these circumstances the Committee are of opinion that, altho’ the exchange in question was not derived from due authority, and altho’ it might better accord with the peculiar barbarities which characterise the sd. Earl Cornwallis in his prosecution of a war in itself the most barbarous of modern ages, to make him the last instead of so early an object of indulgence, yet it is upon the whole expedient for Congress to confirm the Act by which he has been set at liberty: and the Committee accordingly recommend
That the Act or Instrument given at Passy the 9th. day of June last by Benj. Franklin Minister Plenipo. of the U. S. at the Court of Versailles, discharging Lt. General Earl Cornwallis from the parole given by him in Virginia, be confirmed & that the sd. Earl Cornwallis be no longer considered as a Prisoner of war to the U. S.
 